Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 10/24/2022. Applicant’s argument, filed on 10/24/2022 has been entered and carefully considered. Claims 1-15 are pending.


The application filed on 09/14/2021 is a CON of PCT/KR2020/003562 filed on 03/13/2020 claiming priority to 62/818,730 filed on 03/14/2019.

Response to Arguments

Applicant’s arguments in the 10/24/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 7-9 argues “deriving an intra prediction mode of the current chroma block based on intra prediction being applied to the current chroma block”, “based on a corresponding luma block not being intra predicted, the intra prediction mode of the current chroma block is derived based on a default intra prediction mode”, “the intra prediction mode of the current chroma block is derived based on an intra prediction mode of the corresponding luma block and intra chroma prediction mode information of the current chroma block. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Jeon in view of Kim further in view of Liu teaches (MPEP 2111, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim", MPEP 2111.01 I., The words of a claim must be given their "Plain Meaning" and MPEP 2111.01 II., It is improper to import claim limitations from the specification, MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Kim teaches, [0017], chroma MPM list independent of the neighboring current chroma block, again, Kim teaches, default chroma Intra mode list is used for chroma Intra-prediction, if neighboring default chroma list from the neighboring missing, it is added to the current list, so, it is independent of the luma intra prediction list and reads on the current scope of the claim, also, intra mode derived based on the intra mode applied, logically boils down to the intra mode of the current chroma block, so, all the claim limitations are taught by the prior arts).
Therefore, the rejection is maintained.
 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 08/04/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 


Examiner’s Note

Claims 1-8 refer to "An image decoding method”, Claim 9 refers to "An image decoding apparatus”, Claims 10-14 refer to "An image encoding method”, Claim 15 refers to "A method of transmitting a bitstream”. Claims 9-15 are similarly rejected in light of rejection of claims 1-8, any obvious combination of the rejection of claims 1-8, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. Please consider Kim, US 202101363365 A1, Ye et al., US 20200045322 A1, [0032], Xu et al., US 20200382798 A1, for advancing the prosecution.
		
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20170105025 A1), hereinafter Jeon, in view of Kim et al. (US 20190387222 A1), hereinafter Kim.

	Regarding claim 1, Jeon discloses an image decoding method performed by an image decoding apparatus, the image decoding method comprising (Abstract): determining whether to apply intra prediction to a current chroma block based on information on prediction of the current chroma block (Fig. 2, [0024], [0078]); deriving an intra prediction mode of the current chroma block based on intra prediction being applied ([0007]-[0008], [0020]-[0024]); and generating a prediction block of the current chroma block, by performing intra prediction based on the intra prediction mode of the current chroma block ([0054]).  
	Jeon discloses all the elements of claim 1 but Jeon does not appear to explicitly disclose in the cited section wherein, based on a not being intra predicted  , and wherein the intra prediction mode of the chroma block is derived based on an intra prediction mode of the corresponding luma block and intra chroma prediction mode information of the current chroma block.
	However, Kim from the same or similar endeavor teaches wherein, based on a not being intra predicted  , and wherein the intra prediction mode of the chroma block is derived based on an intra prediction mode of the corresponding luma block and intra chroma prediction mode information of the current chroma block ([0017], Fig. 10, [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon to incorporate the teachings of Kim to improve coding efficiency (Kim, [0002]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Jeon in view of Kim discloses the image decoding method of claim 1, wherein the deriving the intra prediction mode of the current chroma block comprises determining a prediction method at a predetermined position of the corresponding luma block (Jeon, [0008], [0020]-[0024], [0100]-[0107], Kim, Fig. 11).  

	Regarding claim 3, Jeon in view of Kim discloses the image decoding method of claim 2, wherein, based on being an based on being and intra prediction, the intra prediction mode of the current chroma block is derived based on the default intra prediction mode block (Jeon, [0008], [0020]-[0024], [0100]-[0107], Kim, Fig. 11, [0017]).  

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Kim further in view of Liu et al. (“Intra Block Copy For Next Generation Video Coding, International conference on Multimedia & Expo Workshops, IEEE, 2018”), hereinafter Liu.

	Regarding claim 4, Jeon in view of Kim discloses all the elements of claim 4 but they do not appear to explicitly disclose the image decoding method of claim 2, wherein, based on being an 
	However, Liu from the same or similar endeavor teaches based on being an  (Section 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon in view of Kim to incorporate the teachings of Liu to improve coding efficiency (Liu, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 5, Jeon in view of Kim further in view of Liu discloses the image decoding method of claim 2, wherein the predetermined position is a center position of the corresponding luma block (Jeon, [0008], [0020]-[0024], [0100]-[0107], Kim, Fig. 11, [0017], Liu, Section 3).  

	Regarding claim 6, Jeon in view of Kim further in view of Liu discloses the image decoding method of claim 1, wherein the default intra prediction mode is a planar mode or a DC mode (Jeon, [0008], [0020]-[0024], [0100]-[0107], Kim, Fig. 11, [0017], Liu, Section 3).  

	Regarding claim 7, Jeon in view of Kim further in view of Liu discloses the image decoding method of claim 1, wherein a tree structure of the current chroma block is a dual tree (DUALTREE) structure (Jeon, [0008], [0020]-[0024], [0100]-[0107], Kim, Fig. 11, [0017], Liu, Section 3).  

	Regarding claim 8, Jeon in view of Kim further in view of Liu discloses the image decoding method of claim 1, wherein, based on chroma prediction mode information of the current chroma block indicating being present, the intra prediction mode of the current chroma block is derived as the intra prediction mode of the corresponding luma block, and wherein, based on chroma prediction mode information of the current chroma block indicating being present, the intra prediction mode of the current chroma block is derived as the default intra prediction mode (Jeon, [0008], [0020]-[0024], [0100]-[0107], Kim, Fig. 11, [0017], Liu, Section 3).

Regarding claim 9-15, See Examiner’s Note.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487